DETAILED ACTION
This office action is in response to the application filed on July 26, 2021. Claims 21 – 40 are currently pending. Claims 1-20 have been previously cancelled. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on July 26, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 28 - 40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xu et al., (US 2015/0341643 A1) referred to as Xu hereinafter.
Regarding Claim 28, Xu discloses a method comprising: 
determining, by an encoder (Fig. 1), a first distribution of pixel component values based on a first number of bits of each pixel component value (Par. [0056], the color values 49, 53, 50, and 51 (i.e. pixel component value) are part of the palette table 303 (i.e. pixel distributions) based on frequency of its occurrence (i.e. number of bits)); 
determining, by the encoder, a second distribution of the pixel component values based on a second number of bits of each pixel component value, in response to determining all bits of the pixel component values have not been considered (Par. [0056], the less-frequently occurring colors (i.e. second number of bits) are arranged as residuals outside of the palette table 303 (i.e. pixel distributions), where the color values 48, 52, 47, 54, 55, and 56 (i.e. pixel component value) are residual colors 305 outside of the palette table 303); 
generating a palette table (Fig. 3, palette table 303), by the encoder (Fig. 1), in response to determining all bits of the pixel component values have been considered (Par. 0040] The palette table 303 can be ordered according to an occurrence frequency of each color value, the actual color intensity of each pixel of the CU 101 (i.e. all have been considered), or any other suitable ordering metric(s), to increase the efficiency of the following encoding operations).

Regarding Claim 29, Xu discloses Claim 28. XU further discloses wherein the circuitry is further configured to create a color index map that maps the selected number of pixel component values to entries of the palette table (Par. [0059], the color classifier block 105 assigns each color in the palette table 303 to a color index within the palette table 303. For example, as indicated at 307 in FIG. 3, color 49 is assigned color index 0 (ColorIdx=0), color 53 is assigned color index 1, color 50 is assigned color index 2, and color 51 is assigned color index 3 (ColorIdx=3)).

Regarding Claim 30, Xu discloses Claim 28. XU further discloses wherein the plurality of pixels are pixels of a block of a frame (Fig. 3, Par. [0039], a CU is a squared block of pixels (of a frame) that includes three color components (e.g., RGB, YUV, XYZ, or the like, as known in the art). An example CU 101 is shown in FIG. 3. The CU 101 is an 8 pixel×8 pixel CU that includes an explicit color value (e.g., 47, 48, 49, etc.) for each pixel).

Regarding Claim 31, Xu discloses Claim 28. XU further discloses dividing the first distribution of pixel component values into a plurality of bins (Par. [0056], the color values 49, 53, 50, and 51 (i.e. plurality of bins) are part of the palette table 303).

Regarding Claim 32, Xu discloses Claim 28. XU further discloses further comprising selecting, by the encoder, the number of pixel component values based on counts of the pixel component values in the plurality of pixels (Fig. 3, Par [0053], The histogram is sorted according to the frequency (i.e. counts of pixel component values) of color occurrence in descending order).

Regarding Claim 33, Xu discloses Claim 22. XU further discloses further comprising calculating, by the encoder, a first histogram based on the first number of bits of the pixel component values (Par. [0052], Each distinct color is ordered in the palette table 303, depending on either its histogram (i.e. frequency of occurrence of number of bits, see Fig. 3 where color value 49 is first histogram)).

Regarding Claim 34, Xu discloses Claim 33. XU further discloses further comprising calculating, by the encoder, a second histogram based on a second number of bits of the pixel component values (Par. [0052], Each distinct color is ordered in the palette table 303, depending on either its histogram (i.e., frequency of occurrence of number of bits, see Fig. 3 where color value 53 is second histogram)).

Regarding Claim 35, Xu discloses a system (Fig. 1) comprising: 
a memory configured to store pixel data (Par. [0005], The apparatus includes at least one memory and at least one processor coupled to the at least one memory); and 
an encoder (Fig. 1, Par. [0067], encoder) configured to: 
determine a first distribution of pixel component values based on a first number of bits of each pixel component value (Par. [0056], the color values 49, 53, 50, and 51 (i.e. pixel component value) are part of the palette table 303 (i.e. first distribution) based on frequency of its occurrence (i.e. number of bits)); 
determine a second distribution of the pixel component values based on a second number of bits of each pixel component value, in response to determining all bits of the pixel component values have not been considered (Par. [0056], the less-frequently occurring colors (i.e. second number of bits) are arranged as residuals outside of the palette table 303 (i.e. second distribution), where the color values 48, 52, 47, 54, 55, and 56 (i.e. pixel component value) are residual colors 305 outside of the palette table 303; 
generate a palette table (Fig. 3, palette table 303), in response to determining all bits of the pixel component values have been considered (Par. 0040] The palette table 303 can be ordered according to an occurrence frequency of each color value, the actual color intensity of each pixel of the CU 101 (i.e. all have been considered), or any other suitable ordering metric(s), to increase the efficiency of the following encoding operations).

Regarding Claim 36, Xu discloses claim 35. Xu further discloses wherein the encoder is further configured to encode the pixel component values using the palette table (Par. [0041], A table encoding block 107 receives the palette table 303 and encodes the entries in the palette table 303).

Regarding Claim 37, Xu discloses claim 35. Xu further discloses wherein the plurality of pixels are pixels of a block of a frame (Fig. 3, Par. [0039], a CU is a squared block of pixels (of a frame) that includes three color components (e.g., RGB, YUV, XYZ, or the like, as known in the art). An example CU 101 is shown in FIG. 3. The CU 101 is an 8 pixel×8 pixel CU that includes an explicit color value (e.g., 47, 48, 49, etc.) for each pixel).

Regarding Claim 38, Xu discloses claim 35. Xu further discloses wherein the encoder is configured to repeatedly determine distributions of pixel component values until all bits of the pixel component values have been considered (Par. [0119], The process returns to step 1 and the process is repeated until all delta c′ in the current CU are processed).

Regarding Claim 39, Xu discloses claim 35. Xu further discloses wherein the encoder is further configured to select the number of pixel component values based on counts of the pixel component values in the plurality of pixels (Fig. 3, Par [0053], The histogram is sorted according to the frequency (i.e. counts of pixel component values) of color occurrence in descending order).

Regarding Claim 40, Xu discloses claim 39. Xu further discloses wherein the encoder is further configured to calculate a first histogram based on the first number of bits of the pixel component values (Fig. 3, Par. [0040], To derive the palette table 303, the palette table creating block 103 orders the color values according to one or more ordering rules. The palette table 303 can be ordered according to an occurrence frequency (i.e. number of bits) of each color value (i.e. where a first histogram is shown as color value 49)) less than a total number of bits of the pixel component values (Par. [0039], The CU 101 is an 8 pixel×8 pixel CU (i.e. color values 49 is less than the total of 64 pixels) that includes an explicit color value (e.g., 47, 48, 49, etc.) for each pixel).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 21 - 27 are rejected under 35 U.S.C. 103 as being unpatentable over Xu (US 2015/0341643 A1), in view of Ma et al., (US 2015/0146976 A1) referred to as Ma hereinafter.
Regarding Claim 21, Xu teaches an encoder circuit (Fig. 1) comprising: 
a memory (Par. [0005], The apparatus includes at least one memory and at least one processor coupled to the at least one memory); and 
circuitry (Par. [0044], various components could be arranged together in one housing or on one circuit board, or be performed by a single processor or processing unit) configured to: 
determine a first distribution of pixel component values based on a first number of bits of each pixel component value (Par. [0056], the color values 49, 53, 50, and 51 (i.e. pixel component value) are part of the palette table 303 (i.e. pixel distributions) based on frequency of its occurrence (i.e. number of bits)); 
determine a second distribution of the pixel component values based on a second number of bits of each pixel component value, in response to determining all bits of the pixel component values have not been considered (Par. [0056], the less-frequently occurring colors (i.e. second number of bits) are arranged as residuals outside of the palette table 303 (i.e. pixel distributions), where the color values 48, 52, 47, 54, 55, and 56 (i.e. pixel component value) are residual colors 305 outside of the palette table 303); and 
generate a palette table (Fig. 3, palette table 303), in response to determining all bits of the pixel component values have been considered (Par. 0040] The palette table 303 can be ordered according to an occurrence frequency of each color value, the actual color intensity of each pixel of the CU 101 (i.e. all have been considered), or any other suitable ordering metric(s), to increase the efficiency of the following encoding operations).
Xu does not specifically teach an interface. Therefore Xu fails to explicitly teach an encoder circuit comprising: an interface configured to be coupled to a memory.
However, Ma teaches an encoder circuit comprising: an interface configured to be coupled to a memory (Fig. 19A, Par. [0130] The UE 110 further includes one or more input/output devices 206. The input/output devices 206 facilitate interaction with a user (i.e. interface). Each input/output device 206 includes any suitable structure for providing information to or receiving information from a user, such as a speaker, microphone, keypad, keyboard, display, or touch screen).
References Xu and Ma are considered to be analogous art because they relate to palette table and color index mapping. Therefore, it would have been obvious that one of ordinary skill in the art, before the effective filing date of the claimed invention, would recognize the advantage of further including an interface as suggested by Ma in the invention of Xu in order to facilitate interaction with a user with a speaker, microphone, keypad, keyboard, display, or touch screen (See Ma, Par. [0130]).

Regarding Claim 22, Xu in view of Ma teaches Claim 21. XU further teaches wherein the circuitry is further configured to create a color index map that maps the selected number of pixel component values to entries of the palette table (Par. [0059], the color classifier block 105 assigns each color in the palette table 303 to a color index within the palette table 303. For example, as indicated at 307 in FIG. 3, color 49 is assigned color index 0 (ColorIdx=0), color 53 is assigned color index 1, color 50 is assigned color index 2, and color 51 is assigned color index 3 (ColorIdx=3)).

Regarding Claim 23, Xu in view of Ma teaches Claim 21. XU further teaches wherein the plurality of pixels are pixels of a block of a frame (Fig. 3, Par. [0039], a CU is a squared block of pixels (of a frame) that includes three color components (e.g., RGB, YUV, XYZ, or the like, as known in the art). An example CU 101 is shown in FIG. 3. The CU 101 is an 8 pixel×8 pixel CU that includes an explicit color value (e.g., 47, 48, 49, etc.) for each pixel).

Regarding Claim 24, Xu in view of Ma teaches Claim 21. XU further teaches wherein the circuitry is configured to repeatedly determine distributions of pixel component values until all bits of the pixel component values have been considered (Par. [0119], The process returns to step 1 and the process is repeated until all delta c′ in the current CU are processed).

Regarding Claim 25, Xu in view of Ma teaches Claim 21. XU further teaches wherein the circuitry is further configured to select the number of pixel component values based on counts of the pixel component values in the plurality of pixels (Fig. 3, Par [0053], The histogram is sorted according to the frequency (i.e. counts of pixel component values) of color occurrence in descending order).

Regarding Claim 26, Xu in view of Ma teaches Claim 21. XU further teaches wherein the circuitry is further configured to determine a first histogram based on the first distribution (Par. [0052], Each distinct color is ordered in the palette table 303, depending on either its histogram (i.e. frequency of occurrence, see Fig. 3 where color value 49 is first histogram)).

Regarding Claim 27, Xu in view of Ma teaches Claim 26. XU further teaches wherein the circuitry is further configured to determine a second histogram based on the second distribution (Par. [0052], Each distinct color is ordered in the palette table 303, depending on either its histogram (i.e., frequency of occurrence, see Fig. 3 where color value 53 is second histogram)).

Conclusion
The prior art references made of record are not relied upon but are considered pertinent to applicant's disclosure. Helfman (US 2009/0002370 A1) teaches a user interface uses histogram equalization to allow easier manipulation and visualization of a data set. Tsai et al. US 2015/0186100 A1) teaches two-dimensional palette coding for screen content coding. 
Any inquiry concerning this communication should be directed to SUSAN E TORGERSON whose telephone number is (571)270-0498.  The Examiner can normally be reached on Monday - Friday from 8:00 am (EST) to 4:00 pm (EST).  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Brian T. Pendleton, can be reached on (571) 272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Susan E. Torgerson/Primary Examiner, Art Unit 2425